                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MARQUELL ANDERSON (M34814),                                  )
                                                              )
                                      Plaintiff,              )   18 C 4639
                                                              )
                            vs.                               )   Judge Gary Feinerman
                                                              )
 CORRECTIONAL OFFICER W. PARKER,                              )
                                                              )
                               Defendant.                     )
 ______________________________________________               )   ________________________
                                                              )
 MARQUELL ANDERSON (M34814),                                  )
                                                              )
                                      Plaintiff,              )   18 C 5915
                                                              )
                            vs.                               )   Judge Gary Feinerman
                                                              )
 CORRECTIONAL OFFICER MONROY,                                 )
                                                              )
                                      Defendant.              )

                             MEMORANDUM OPINION AND ORDER

       Plaintiff Marquell Anderson, an Illinois prisoner, brought these two pro se suits under 42

U.S.C. § 1983. Case No. 18 C 4639 (Anderson II) concerns an alleged encounter with

Correctional Officer W. Parker at Cook County Jail on January 14, 2018, Anderson II, Dkt. 1 at

p. 6, while Case No. 18 C 5915 (Anderson III) concerns an alleged encounter with Correctional

Officer Monroy at Cook County Jail on December 20, 2017, Anderson III, Dkt. 1 at p. 4. In an

earlier suit, Case No. 18 C 128 (N.D. Ill.), Anderson brought claims regarding a different

encounter with Officer Parker. Anderson v. Parker, No. 18 C 128 (N.D. Ill.) (Anderson I).

Anderson I settled in June 2018. Id., Dkt. 27.

       Defendants move under Civil Rule 12(c) for judgment on the pleadings in Anderson II

and Anderson III on the ground that Anderson released the claims brought in those two cases in
the settlement agreement reached in Anderson I. Anderson II, Dkt. 30; Anderson III, Dkt. 30.

The court was provided an in camera copy of the written settlement agreement due to its

confidentiality, and Anderson does not challenge its use on a Rule 12(c) motion. See ADM All.

Nutrition, Inc. v. SGA Pharm Lab, Inc., 877 F.3d 742, 745-46 (7th Cir. 2017) (holding that Rule

12(c) is the appropriate vehicle for a motion asserting that a prior settlement agreement releases

the plaintiff’s claims). Defendants’ motions are granted.

                                           Background

       Anderson I alleged that Parker used excessive force against Anderson on October 8,

2017. Anderson I, Dkt. 1 at p. 4. The parties reached a settlement months after suit was filed.

Id., Dkt. 27. On June 28, 2018, Anderson signed the written settlement agreement, which, as

noted, was submitted in camera to the court. Paragraph 7 of the Agreement states:

         Plaintiff for himself, his heirs and personal representatives, fully and forever
         releases, acquits and discharge[s] Defendant and any former Defendants, their
         agents, employees and former employees, either in official or individual
         capacities, from any and all actions, suits, debts, sums of money, accounts and
         all claims and demands of whatever nature, in law or in equity, including but
         not limited to any and all claims for Constitutional, federal law or state law
         violations against Plaintiff, and/or any taken, damaged, disposed of, or
         destroyed property, and any costs accrued arising out of Plaintiff’s allegations
         which are the subject of Anderson v. W. Parker, 18 C 128, in the United States
         District Court for the Northern District of Illinois, Eastern Division, or any
         claim or suit which her [sic], her [sic] heirs, assigns and legal representatives,
         may heretofore or hereafter have had by reason of said allegations, including but
         not limited to any and all claims for Constitutional violations, federal or state
         law claims, injunctive relief claims, and/or any taken, damaged, disposed of, or
         destroyed property claims, as well as any other such claims against Cook
         County, the Cook County Sheriff, or any current or former employees or agents
         thereof, that may have been brought in connection with any incidents that
         occurred while Plaintiff was housed in the Cook County Jail at any point prior
         to the execution date of this Agreement by all of the parties. THIS IS A
         GENERAL RELEASE. (Emphasis added.)



                                                 2
        On June 28, 2018, Anderson mailed the Anderson II complaint to the court. Anderson II,

Dkt. 1-1 (reflecting a 6/28/2018 postmark). The alleged constitutional violation in Anderson II

occurred on January 14, 2018, id., Dkt. 1 at p. 4., several months before Anderson signed the

Agreement in Anderson I. In August 2018, Anderson mailed the Anderson III complaint to the

court. Anderson III, Dkt. 1 at pp. 1, 9. The alleged constitutional violation in Anderson III

occurred on December 20, 2017, id. at p. 4, also several months before Anderson signed the

Agreement in Anderson I. In both cases, Defendants stated as an affirmative defense that

“Plaintiff’s claim is barred by the Settlement Agreement in [Anderson I].” Anderson II, Dkt. 29

at p. 3; Anderson III, Dkt. 29 at p. 3.

                                            Discussion

        Defendants seek judgment on the ground that the general release in the Anderson I

settlement bars Anderson’s claims in Anderson II and Anderson III. Illinois law governs the

interpretation of contracts executed in Illinois. See Cannon v. Burge, 752 F.3d 1079, 1088 (7th

Cir. 2014). “Illinois courts consider a release to be a contract in which a party relinquishes a

claim to a person against whom the claim exists.” Capocy v. Kirtadze, 183 F.3d 629, 632 (7th

Cir. 1999) (internal quotation marks omitted). Under Illinois law, “[w]here a written agreement

is clear and explicit, a court must enforce the agreement as written.” Cannon 752 F.3d at 1088.

(quotation marks omitted) (collecting cases).

        Paragraph 7 of the Agreement in Anderson I, which sets forth a “GENERAL

RELEASE,” is unambiguous. It releases, among other things, any claims by Anderson “against

Cook County, the Cook County Sheriff, or any current or former employees or agents thereof,

that may have been brought in connection with any incidents that occurred while Plaintiff was


                                                 3
housed in the Cook County Jail at any point prior to the execution date of this Agreement by all

of the parties.” Anderson executed the Agreement on June 28, 2018. Even if that date is

deemed to be “the execution date of this Agreement by all of the parties”—as opposed to July

25, 2018, when defense counsel four weeks later executed the Agreement—the release covers

the claims in Anderson II and Anderson III, which are brought against employees of the Cook

County Sheriff (or, if not the Sheriff, Cook County itself) and concern conduct that occurred

before June 28, 2018 in Cook County Jail. It follows that, by entering into the Agreement in

Anderson I, Anderson released the claims asserted in Anderson II and Anderson III. See

Darvosh v. Lewis, 66 F. Supp. 3d 1130 (N.D. Ill. 2014) (reaching the same result in materially

identical circumstances); Daniels v. Rivers, 2014 WL 6910492 (N.D. Ill. Dec. 9, 2014) (St. Eve,

J.) (same); see generally Fair v. Int’l Flavors & Fragrances, Inc., 905 F.2d 1114, 1116 (7th Cir.

1990) (“It is well established a general release is valid as to all claims of which a signing party

has actual knowledge or that he could have discovered upon reasonable inquiry.”) (quotation

marks omitted).

       Anderson argues that he should not be held to the Agreement’s release provision because

he did not understand that it would apply to any claims arising from conduct predating his

execution of the Agreement. Anderson II, Dkt. 34 at 1. That argument fails, as a “unilateral

mistake about the effect of an unambiguous release [is] not a sufficient ground to set aside the

release.” Cannon, 752 F.3d at 1092 (citing Rakowski v. Lucente, 472 N.E.2d 791, 794 (Ill.

1984)); see also Badette v. Rodriguez, 22 N.E.3d 1210, 1215 (Ill. App. 2014) (“A self-induced or

unilateral mistake is not a valid reason to set aside an unambiguous release.”).




                                                  4
                                         Conclusion

       Defendants’ motions for judgment on the pleadings are granted. Final judgment will be

entered for Defendants and against Anderson.



September 30, 2019                                 ___________________________________
                                                         United States District Judge




                                               5
